      Case 1:18-cv-02830-JPO Document 209 Filed 06/01/20 Page 1 of 6



                   UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE MEXICAN GOVERNMENT BONDS             Master Docket No. 18-cv-02830
ANTITRUST LITIGATION

THIS DOCUMENT RELATES TO:

ALL ACTIONS


                       PLAINTIFFS’ NOTICE OF MOTION
    FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENTS WITH
   BARCLAYS PLC, BARCLAYS BANK PLC, BARCLAYS CAPITAL INC., BARCLAYS
 CAPITAL SECURITIES LIMITED, BARCLAYS BANK MÉXICO, S.A., INSTITUCIÓN
 DE BANCA MÚLTIPLE, GRUPO FINANCIERO BARCLAYS MÉXICO, AND GRUPO
FINANCIERO BARCLAYS MÉXICO, S.A. DE C.V. AND WITH JPMORGAN CHASE &
       CO., J.P. MORGAN BROKER-DEALER HOLDINGS INC., J.P. MORGAN
SECURITIES LLC, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, BANCO
 J.P. MORGAN, S.A. INSTITUCIÓN DE BANCA MÚ LTIPLE, J.P. MORGAN GRUPO
                 FINANCIERO, AND J.P. MORGAN SECURITIES PLC
         Case 1:18-cv-02830-JPO Document 209 Filed 06/01/20 Page 2 of 6



       PLEASE TAKE NOTICE that, upon the accompany memorandum of law, the Declaration

of Vincent Briganti dated June 1, 2020 and the exhibits attached thereto including the Settlement

Agreements, and the record herein, Plaintiffs Oklahoma Firefighters Pension & Retirement System,

Electrical Workers Pension Fund Local 103, I.B.E.W., Manhattan and Bronx Surface Transit

Operating Authority Pension Plan, Metropolitan Transportation Authority Defined Benefit Pension

Plan Master Trust, Boston Retirement System, Southeastern Pennsylvania Transportation Authority

Pension Plan, United Food and Commercial Workers Union and Participating Food Industry

Employers Tri-State Pension Fund, and Government Employees’ Retirement System of the Virgin

Islands (“Plaintiffs”), by and through their undersigned counsel, will respectfully move this court,

before the Honorable J. Paul Oetken, United States District Judge, at the United States District

Court, Southern District of New York, 40 Foley Square, New York, New York at a date and time to

be determined by this Court, for an order granting Plaintiffs’ motion for preliminary approval of the

settlements with Defendants Barclays PLC, Barclays Bank PLC, Barclays Capital Inc., Barclays

Capital Securities Limited, Barclays Bank México, S.A., Institución de Banca Múltiple, Grupo

Financiero Barclays México, and Grupo Financiero Barclays México, S.A. de C.V. (collectively,

“Barclays”) and with Defendants JPMorgan Chase & Co., J.P. Morgan Broker-Dealer Holdings Inc.,

J.P. Morgan Securities LLC, JPMorgan Chase Bank, National Association, Banco J.P. Morgan, S.A.

Institución de Banca Múltiple, J.P. Morgan Grupo Financiero, and J.P. Morgan Securities PLC

(collectively, “JPMorgan”) and the other relief set forth in the proposed order filed herewith.



 Dated: June 1, 2020                           LOWEY DANNENBERG P.C.
 White Plains, New York
                                               /s/ Vincent Briganti
                                               Vincent Briganti
                                               Christian Levis
                                               Roland R. St. Louis, III
                                               44 South Broadway
                                               White Plains, NY 10601
                                                   1
Case 1:18-cv-02830-JPO Document 209 Filed 06/01/20 Page 3 of 6



                            Tel.: (914) 997-0500
                            Fax: (914) 997-0035
                            Email: vbriganti@lowey.com
                                     clevis@lowey.com
                                     rstlouis@lowey.com

                            Plaintiffs’ Lead Counsel

                            Joseph J. Tabacco, Jr.
                            Todd Seaver
                            Carl N. Hammarskjold
                            Colleen L. Cleary
                            BERMAN TABACCO
                            44 Montgomery Street, Suite 650
                            San Francisco, CA 94104
                            Tel.: (415) 433-3200
                            Fax: (415) 433-6382
                            Email: jtabacco@bermantabacco.com
                                     tseaver@bermantabacco.com
                                     chammarskjold@bermantabacco.com
                                     ccleary@bermantabacco.com

                            Patrick T. Egan
                            BERMAN TABACCO
                            One Liberty Square
                            Boston, MA 02109
                            Tel.: (617) 542-8300
                            Fax: (617)542-1194
                            Email: pegan@bermantabacco.com

                            Scott Martin
                            HAUSFELD LLP
                            33 Whitehall Street
                            14th Floor
                            New York, NY 10004
                            Tel.: (646) 357-1100
                            Fax: (212) 202-4322
                            Email: smartin@hausfeld.com

                            Michael D. Hausfeld
                            Hilary K. Scherrer
                            HAUSFELD LLP
                            1700 K Street, NW
                            Washington, DC 20006
                            Tel.: (202) 540-7200
                            Fax: (202) 540-7201
                            Email: mhausfeld@hausfeld.com
                                     hscherrer@hausfeld.com

                               2
Case 1:18-cv-02830-JPO Document 209 Filed 06/01/20 Page 4 of 6




                            Michael P. Lehmann
                            HAUSFELD LLP
                            600 Montgomery Street
                            Suite 3200
                            San Francisco, CA 94111
                            Tel.: (415) 633-1908
                            Fax: (415) 358-4980
                            Email: mlehmann@hausfeld.com

                            Fred T. Isquith
                            Thomas H. Burt
                            Betsy S. Manifold
                            WOLF HALDENSTEIN ADLER
                            FREEMAN & HERZ LLP
                            270 Madison Avenue
                            New York, NY 10016
                            Tel.: (212) 545-4600
                            Email: isquith@whafh.com
                                     burt@whafh.com
                                     manifold@whafh.com

                            Christopher M. Burke
                            SCOTT+SCOTT ATTORNEYS AT LAW LLP
                            600 W. Broadway, Suite 3300
                            San Diego, CA 92101
                            Tel.: (619) 233-4565
                            Fax: (619) 233-0508
                            Email: cburke@scott-scott.com

                            Thomas K. Boardman
                            SCOTT & SCOTT ATTORNEYS AT LAW LLP
                            230 Park Avenue, 17th Floor
                            New York, NY 10169
                            Tel.: (212) 519-0523
                            Fax: (212) 223-6334
                            Email: tboardman@scott-scott.com

                            John Radice
                            Daniel Rubenstein
                            RADICE LAW FIRM, P.C.
                            34 Sunset Blvd.
                            Long Beach, NJ 08008
                            Tel.: (646) 245-8502
                            Fax: (609) 385-0745
                            Email: jradice@radicelawfirm.com
                                     drubenstein@radicelawfirm.com


                              3
Case 1:18-cv-02830-JPO Document 209 Filed 06/01/20 Page 5 of 6



                            Eric L. Young
                            SHEPHERD FINKELMAN
                            MILLER & SHAH, LLP
                            35 East State Street
                            Media, PA 19063
                            Tel.: (610) 891-9880
                            Fax: (866) 300-7367
                            Email: eyoung@sfmslaw.com

                            Lesley E. Weaver
                            Matthew S. Weiler
                            Emily C. Aldridge
                            BLEICHMAR FONTI & AULD LLP
                            555 12th Street, Suite 1600
                            Oakland, CA 94607
                            Tel.: (415) 445-4003
                            Fax: (415) 445-4020
                            Email: lweaver@bfalaw.com
                                     mweiler@bfalaw.com
                                     ealdridge@bfalaw.com

                            Javier Bleichmar
                            BLEICHMAR FONTI & AULD LLP
                            7 Times Square, 27th Floor
                            New York, NY 10036
                            Tel.: (212) 789-1340
                            Fax: (212) 205-3960
                            Email: jbleichmar@bfalaw.com

                            William J. Ban
                            Michael A. Toomey
                            BARRACK, RODOS & BACINE
                            11 Times Square
                            640 8th Avenue, 10th Floor
                            New York, NY 10022
                            Tel.: (212) 688-0782
                            Fax: (212) 688-0782
                            Email: wban@barrack.com
                                     mtoomey@barrack.com

                            Jeffrey A. Barrack
                            Jeffrey B. Gittleman
                            BARRACK, RODOS & BACINE
                            3300 Two Commerce Square
                            2001 Market Street, Suite 3300
                            Philadelphia, PA 19103
                            Tel.: (215) 963-0600
                            Fax: (215) 963-0838

                              4
Case 1:18-cv-02830-JPO Document 209 Filed 06/01/20 Page 6 of 6



                            Email: jbarrack@barrack.com
                                   jgittleman@barrack.com

                            Regina M. Calcaterra
                            James A. Aliaga
                            CALCATERRA POLLACK LLP
                            1140 Avenue of the Americas, 9th Floor
                            New York, NY 10036-5803
                            Tel: (212) 899-1760
                            Email: rcalcaterra@calcaterrapollack.com
                                    jaliaga@calcaterrapollack.com

                            Additional Counsel for Plaintiffs




                               5
